People v Poole (2015 NY Slip Op 08055)





People v Poole


2015 NY Slip Op 08055


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Sweeny, J.P., Acosta, Richter, Manzanet-Daniels, JJ.


16038 3104/02

[*1] The People of the State of New York, Respondent,
vEric Poole, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered September 11, 2012, resentencing defendant, as a second violent felony offender, to an aggregate term of 25 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK